DETAILED ACTION
This office action is in response to application No. 16/551,196 filed on 08/26/2019.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER AMENDMENTS 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blake Holt on 05/10/2021.

Amendment to the claims: 
Claims 4-7 and 11-14 have been cancelled.
Please see the document label Examiner Amendments attached to the appendix. 


ALLOWABLE SUBJECT MATTER
Claims 1-3 and 8-10 are allowed.
Independent Claims 1 and 8 recites a technique for handing over the terminal from a source access network device to a target network device in such a way that disorder of packets received by the sending the at least one buffered first packet to the terminal when the target access network device receives a second packet and a third packet from the source access network device, or the target access network device receives one of the second packet and the third packet and does not receive the other one of the second packet and the third packet within a preset period, or the target access network device does not receive the second packet or the third packet within the preset period, wherein the second packet and the third packet are end identification packets, 
wherein the second packet carries first identification information, and the first identification information is used to identify that the second packet is sent by a core network device; and/or the third packet carries second identification information, and the second identification information is used to identify that the third packet is sent by a local routing device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472